         Case 1:20-cv-12225-DPW Document 1 Filed 12/16/20 Page 1 of 23




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 MARIANO ERRICHIELLO, Individually and on                 Civil Action No.:
 behalf of all others similarly situated,
                                                          CLASS ACTION COMPLAINT
                                                          FOR VIOLATIONS OF
                           Plaintiff,                     FEDERAL SECURITIES LAWS
         v.                                               JURY TRIAL DEMANDED
 BOSTON SCIENTIFIC CORPORATION,
 MICHAEL F. MAHONEY, JOSEPH M.
 FITZGERALD, and DANIEL J. BRENNAN,
                           Defendants.



       Plaintiff Mariano Errichiello (“Plaintiff”), by his attorneys, on behalf of himself and all

others similarly situated, alleges the following based upon the investigation of Plaintiff’s counsel,

except as to allegations specifically pertaining to Plaintiff, which are based on personal knowledge.

The investigation of counsel included, among other things, a review of Boston Scientific

Corporation’s (“BSX”, “Boston Scientific” or the “Company”) public filings with the U.S.

Securities and Exchange Commission (“SEC”), press releases issued by the Company, media,

news and analyst reports about the Company, conference calls with Company executives and

investors, and other publicly available data, including, but not limited to, publicly available trading

data relating to the price and trading volume of Boston Scientific securities.

I.     INTRODUCTION

       1.      This action is a securities fraud action brought under Sections 10(b) and 20(a) of

the Securities Exchange Act of 1934 (the “Exchange Act”), and Rule 10b-5 promulgated

thereunder by the SEC, brought by Plaintiff on behalf of all persons and entities who purchased or

sold the publicly traded securities of Boston Scientific from April 24, 2019 through November 16,

2020 inclusive, and were damaged thereby.
         Case 1:20-cv-12225-DPW Document 1 Filed 12/16/20 Page 2 of 23




       2.      Boston Scientific is a company known for manufacturing medical devices used in

interventional medical specialties. According to the Company’s annual report for the year ended

December 31, 2019 filed with the SEC on Form 10-K on February 25, 2020 (“2019 10-K”), the

Company purported to be in the business of marketing its LOTUS Edge, which is a transcatheter

aortic valve replacement device (hereinafter “TAVR”). A TAVR is a medical device to treat

patients with aortic valve stenosis, which occurs when the heart’s aortic valve thickens and

calcifies, preventing the valve from opening fully, which limits blood flow from the heart to the

rest of the body. The FDA approved the LOTUS Edge in April 2019 for patients with severe aortic

stenosis, and the Company launched sales during the quarter ended June 30, 2019.

       3.      Throughout the Class Period, Company executives stated that the LOTUS Edge

was a source of revenue growth, that medical centers were using the device consistently, and the

number of accounts/medical centers using the device was growing.

       4.      For example, on a July 29, 2020 earnings call with industry analysts and investors,

Defendant Michael F. Mahoney, the Company’s President and Chief Executive Officer

(“Mahoney”) stated that “LOTUS Edge continues to see strong utilization within existing

accounts…” and that “the current centers are using the device quite consistently.” Further, on that

same earnings call, Defendant Mahoney stated “[s]o we are starting to see the gates open up a bit

more in terms of new account openings with LOTUS…” Moreover, on an October 15, 2020

conference call with analysts and investors, Defendant Joseph M. Fitzgerald, Executive Vice

President, and President of Interventional Cardiology (“Fitzgerald”) stated that “[t]his is now a

ground game where we are expanding our footprint in the U.S. each month, we’re growing actual

procedures per center, per month.”

       5.      However, unknown to investors, Defendants’ representations were materially false

and misleading because: 1) that the LOTUS Edge required additional product development work,

                                                2
            Case 1:20-cv-12225-DPW Document 1 Filed 12/16/20 Page 3 of 23




an enhanced delivery system, reduced training and case support; 2) the Company was facing

increases in both manufacturing complexity and the investment required for clinical scalability of

the LOTUS Edge; and 3) as a result of material manufacturing and product delivery difficulties,

the Company’s commercial efforts to expand LOTUS Edge market share were unsustainable and

failing.

           6.     Then, on November 17, 2020, before the market opened, Boston Scientific

announced “it initiated a global, voluntary recall of all unused inventory of the LOTUS Edge

Aortic Valve System due to complexities associated with the product delivery system.” Further,

the Company disclosed that “[g]iven the additional time and investment required to develop and

reintroduce an enhanced delivery system, the company has chosen to retire the entire LOTUS

product platform immediately. All related commercial, clinical, research and development and

manufacturing activities will also cease.”

           7.     Boston Scientific stated that its decision “is expected to result in estimated total

pre-tax GAAP charges of approximately $225 million to $300 million due to inventory, fixed asset,

intangible asset and certain other exit charges and approximately $100 million to $150 million of

these charges will impact the company’s adjusted results.”

           8.     Also on November 17, 2020, on a special conference call to discuss the recall,

Defendant Fitzgerald explained:

           [t]he complexity of the LOTUS Edge delivery system has resulted in the valve’s
           current niche role in the market despite our commercial efforts. Given the additional
           product development work required to reintroduce an enhanced delivery system to
           the market and reduce the training and case support necessary to scale clinical use
           and ensure competitiveness, we’ve made the difficult decision to retire the entire
           LOTUS platform immediately… we’ve determined that it’s not prudent to sustain
           the level of investment required for delivery system change and the increasing
           burden of training and case support requirements. In addition, we faced increases
           in both manufacturing complexity and the investments, including all commercial,
           clinical, R&D and manufacturing activities on the LOTUS product platform.



                                                    3
         Case 1:20-cv-12225-DPW Document 1 Filed 12/16/20 Page 4 of 23




       9.      During this conference call, one analyst questioned the timing of the disclosure of

the recall, and Fitzgerald responded:

       “So I think – I’ll put it in perspective. So we just rounded the corner right around
       TCT of a 1-year anniversary of launching in the U.S. We’re going through our
       annual operating plan process, an we’re really challenging – we’re trying to figure
       out what’s our global number, what’s our U.S. number. And we’re -- we have done
       a really good job of training and retraining around the complexities of the delivery
       system. But we came to the conclusion that to scale this, to go from sub-100
       accounts today in the United States to hundreds of accounts, right, we really were
       going to struggle in replicating that deep technical, clinical support as we scale
       cases and go 2, 3, 4, 5x without a design enhancement. So I think it was the proper
       thing for us to do to really be our own worst critics after the first full year of having
       Lotus Edge on the market and commercialized in the U.S. And it became very
       apparent that without a design enhancement, that our program wasn’t scalable and
       that LOTUS would ultimately remain as a niche device in a pretty expensive space
       to operate.”

       10.     On November 17, 2020, Boston Scientific shares declined from a closing price on

November 16, 2020 of $38.03 per share, to close at $35.07 per share, a decline of $2.96 per share

or approximately 8%, on heavier than usual volume.

       11.     Analysts were surprised by the Company’s disclosure and noted that the

Company’s decision to recall the LOTUS Edge damaged management’s credibility with investors

and will result in the Company losing market share to competitors. For example, on November

17, 2020, Piper Sandler released an analyst report that stated that the Company’s “announcement

no doubt comes as a big surprise as LOTUS was once billed as a primary growth driver for BSX’s

Interventional Cardiology business.” BITG released an analyst report that stated “this decision

comes just a month after BSX expressed confidence in its dual-valve TAVR strategy at the

Transcatheter Cardiovascular Therapeutics medical meeting . . . .”, and Raymond James issued a

report stating that “[t]he discontinuation of LOTUS is a credibility ding to management, which

will weigh on the stock.”




                                                  4
           Case 1:20-cv-12225-DPW Document 1 Filed 12/16/20 Page 5 of 23




       12.     Also on November 17, 2020, Canaccord Genuity released an analyst report that

stated “Long term impacts – US TAVR gap until 2024: The immediate consequence of this

decision is that Boston [Scientific] will no longer have a TAVR platform in the US until 2024E.”

Also on November 17, 2020, Cowen and Company released aa report that stated that “the

discontinuation of Lotus creates a near-term hole in BSX’s U.S. TAVR initiatives.”

       13.     During the Class Period, Defendant Mahoney sold 259,207 shares of BSX stock at

artificially inflated prices for proceeds of over $9 million, Defendant Fitzgerald sold 207,911

shares of BSX stock at artificially inflated prices for proceeds of over $8.9 million and Defendant

Daniel J. Brennan (“Brennan”), the Company’s Executive Vice President and Chief Financial

Officer, sold 40,925 shares of BSX stock at artificially inflated prices for proceeds of over $1.6

million.

       14.     BSX shares have not recovered, closing at $34.67 per share on December 15, 2020.

       15.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market valve of the Company’s common stock, Plaintiff and other Class members have

suffered significant losses and damages.

II.    JURISDICTION AND VENUE

       16.     The claims asserted arise under Sections 10(b) and 20(a) of the Exchange Act, 15

U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5.

Jurisdiction is conferred by Section 27 of the Exchange Act.

       17.     Venue is proper in this Judicial District pursuant to Section 28 U.S.C. § 1391(b)

and 27 of the Exchange Act. Boston Scientific’s corporate headquarters are located in this District

and the Company transacts business in this District.

       18.     In connection with the facts and omissions alleged in this complaint, Defendants,

directly or indirectly, used the means and instrumentalities of interstate commerce, including, but

                                                5
         Case 1:20-cv-12225-DPW Document 1 Filed 12/16/20 Page 6 of 23




not limited to, the mails, interstate telephone communications, and the facilities of the national

securities markets.

III.   PARTIES

       19.     Plaintiff purchased Boston Scientific securities as detailed in the certification

attached hereto and was damaged thereby.

       20.     Defendant Boston Scientific is incorporated in Delaware, and the Company’s

principal executive offices are located at 300 Boston Scientific Way, Marlborough, Massachusetts

01752. Boston Scientific’s common stock trades on the New York Stock Exchange under the

symbol “BSX.”

       21.     Defendant Mahoney served at all relevant times as the Company’s Chairman,

President, and Chief Executive Officer. As set forth below, Defendant Mahoney made

representations alleged herein that were materially false and misleading. Defendant Mahoney, by

virtue of his position in the Company, possessed material non-public information.

       22.     Defendant Fitzgerald served at all relevant times as the Company’s Executive Vice

President and President of Interventional Cardiology. As set forth below, Defendant Fitzgerald

made representations alleged herein that were materially false and misleading. Defendant

Fitzgerald, by virtue of his position in the Company, possessed material non-public information

which rendered his statements false and misleading at the time they were made.

       23.     Defendant Brennan served at all relevant times as the Company’s Executive Vice

President and Chief Financial Officer. As set forth below, Defendant Brennan made

representations alleged herein that were materially false and misleading. Defendant Brennan, by

virtue of his position in the Company, possessed material non-public information which rendered

his statements false and misleading at the time they were made.




                                                6
         Case 1:20-cv-12225-DPW Document 1 Filed 12/16/20 Page 7 of 23




       24.     Because of their position and access to material non-public information available

to them, Defendants Mahoney, Fitzgerald and Brennan knew, or disregarded with at least

recklessness, that material, adverse facts alleged herein had not been disclosed to, and were being

concealed from, the public, and that the representations, which were being made, were materially

false and misleading. Defendants Mahoney, Fitzgerald, and Brennan, because of their respective

positions with Boston Scientific, possessed the power and authority to control the contents of the

Company’s reports to the SEC, press releases, and presentations to securities analysts, money and

portfolio managers, and institutional and individual investors. Defendants Mahoney, Fitzgerald,

and Brennan were provided with copies of the Company’s reports and press releases alleged herein

to be misleading prior to, or shortly after, their issuance and had the ability and opportunity to

prevent their issuance or cause them to be corrected.

       25.     Defendants Mahoney, Fitzgerald and Brennan are referred to as the “Individual

Defendants”. Defendants Boston Scientific and the Individual Defendants are collectively referred

to as “Defendants”.

IV.    CLASS ACTION ALLEGATIONS

       26.     Plaintiff brings this action as a class action pursuant to Federal Rules of Civil

Procedure 23(a) and 23(b)(3) on behalf of a class of all persons and entities who purchased or sold

the publicly traded securities of Boston Scientific from April 24, 2019 through November 16,

2020, inclusive (the “Class Period”), and were damaged thereby.

       27.     The members of the Class are so numerous that joinder of all members is

impracticable. While the exact number of Class members is unknown to Plaintiff at the present

time and can only be ascertained through appropriate discovery, Plaintiff believes that there are

thousands of members of the Class located throughout the United States. As of October 30, 2020,

Boston Scientific had 1,431,921,459 shares of common stock outstanding.

                                                7
          Case 1:20-cv-12225-DPW Document 1 Filed 12/16/20 Page 8 of 23




         28.   There is a well-defined community of interest in the questions of law and fact

involved in this case. Questions of law and fact common to the members of the Class that

predominate over questions that may affect individual Class members include:

               (a)     whether Defendants violated the federal securities laws;

               (b)     whether Defendants’ statements omitted and/or misrepresented material

facts;

               (c)     whether the prices of Boston Scientific securities were artificially inflated;

and

               (d)     the extent of damage sustained by Class members and the appropriate

measure of damages.

         29.   Plaintiff’s claims are typical of the claims of the members of the Class. Plaintiff

and all members of the Class have sustained damages because of Defendants’ unlawful activities

alleged herein. Plaintiff has retained counsel competent and experienced in class and securities

litigation and intends to pursue this action vigorously. The interests of the Class will be fairly and

adequately protected by Plaintiff. Plaintiff has no interests which are contrary to or in conflict

with those of the Class that Plaintiff seeks to represent.

         30.   A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Plaintiff knows of no difficulty to be encountered in the

management of this action that would preclude its maintenance as a class action.

V.       FALSE AND MISLEADING STATEMENTS

         31.   The Class Period starts on April 24, 2019. On April 23, 2019, after the market

closed, Defendants caused the Company to issue a press release announcing the FDA’s approval

for the LOTUS Edge (the “April 2019 Press Release”). The April 2019 Press Release represented

that “[t]he LOTUS Edge valve system is the only FDA-approved aortic valve that gives physicians

                                                  8
         Case 1:20-cv-12225-DPW Document 1 Filed 12/16/20 Page 9 of 23




the option to reposition and completely recapture the valve once it has been fully deployed”; and

that the product “also features a braided valve frame and an adaptive seal that minimizes

paravalvular regurgitation for leaking (PVL) by conforming to the patient’s native aortic valve.”

       32.     Furthermore, the April 2019 Press Release touted the LOTUS Edge’s product

delivery system and nature, stating, respectively, that:

       “[b]ringing the much – anticipated LOTUS Edge valve system to market allows us
       to provide patients who aren’t good candidates for traditional surgery a safe and
       effective treatment alternative to restore proper function to their severely narrowed
       aortic valve,” which “is a fundamental component of our expanding portfolio and
       demonstrates our continuing commitment to category leadership within the fast-
       growing Structural Heart treatment landscape’; and that Boston Scientific is
       “thrilled to offer physicians in the U.S. and Europe the clinical benefits of the
       LOTUS Edge valve system for the treatment of their high-risk patients with severe
       aortic stenosis,” which “provides physicians a high level of control over the
       delivery and deployment of the device and offers surgical-like PVL results to help
       ensure the best patient outcomes.”

       33.     Between June 6 and July 1, 2019, Defendant Fitzgerald sold 21,769 BSX shares at

artificially inflated prices for proceeds of over $900,000.

       34.     On July 24, 2019, Defendants caused Boston Scientific to issue a press release

announcing its results for the second quarter of 2019, stating, in relevant part, that the Company

“[c]ommenced controlled launch in the U.S. and Europe of the LOTUS Edge Aortic Valve System,

a minimally invasive TAVR technology for patients with severe aortic stenosis considered to be

at high risk for surgical valve replacement via open heart surgery.”

       35.     On October 2, 2019, Defendant Brennan sold 20,462 BSX shares at artificially

inflated prices for proceeds of over $807,000.

       36.     On October 23, 2019, Defendants caused Boston Scientific to issue a press release

announcing its results for the third quarter of 2019.

       37.     Also on October 23, 2019, the Company hosted a conference call in which

Defendants Mahoney and Brennan participated. During the conference call, Defendant Mahoney

                                                  9
          Case 1:20-cv-12225-DPW Document 1 Filed 12/16/20 Page 10 of 23




represented that the “Lotus Edge launch is going extremely well and we’re building momentum in

both the US and Europe. We remain on pace to open 150 accounts in our first 12 months in the

US . . . .”

        38.    On December 13, 2019, Defendant Fitzgerald sold 107,692 BSX shares at

artificially inflated prices for proceeds of over $4 million.

        39.    On February 5, 2020, Defendants caused Boston Scientific to issue a press release

announcing its results for the fourth quarter and year ended December 31, 2019, stating, in relevant

part, that the Company “[r]eceived Japanese Pharmaceuticals and Medical Devices Agency

(PMDA) approval and positive reimbursement in Japan for the LOTUS Edge™ Aortic Valve

System, a minimally invasive [TAVR] technology for patients with severe aortic stenosis.”

        40.    On February 13, 2020, Defendant Brennan sold 20,630 BSX shares at artificially

inflated prices for proceeds of over $860,000.

        41.    On February 25, 2020, Defendants caused Boston Scientific to file the 2019 10-K.

The 2019 10-K was signed by Defendants Mahoney and Brennan. The 2019 10-K reported net

sales from the Company’s Interventional Cardiology subsegment, which includes the LOTUS

Edge, stating in part, that “net sales of Interventional Cardiology products of $2.816 billion

represented 26 percent of [the Company’s] consolidated net sales in 2019,” which “increased $226

million, or 8.7 percent, in 2019, as compared to 2018,” and that “[t]his year-over-year increase

was primarily related to growth in [the Company’s] structural heart therapies including [inter

alia]… [its] TAVR products including [its]… LOTUS™ Edge Valve.”

        42.    Further, discussing Boston Scientific’s market for the LOTUS Edge, the 2019 10-

K stated that “[s]tructural heart therapies are one of the fastest growing areas of the medical

technology market and are highly synergistic with [the Company’s] Interventional Cardiology…

business[,]” including the “LOTUS Edge™ Aortic Valve System, which is based on mechanical-

                                                  10
         Case 1:20-cv-12225-DPW Document 1 Filed 12/16/20 Page 11 of 23




expanding architecture… is well suited for intra-annular cases and was launched commercially in

the U.S. and Europe in the first half of 2019.”

        43.     Appended as exhibits to the 2019 10-K were signed certifications pursuant to the

Sarbanes-Oxley Act of 2002, wherein the Defendants Mahoney and Brennan certified that “the

[2019 10-K] fully complies with the requirements of Section 13(a) or 15(d) of the” Exchange Act,

and that “the information contained in the [2019 10-K] fairly presents, in all material respects, the

financial condition and results of operations of Boston Scientific.”

        44.     On July 29, 2020, the Company hosted an earnings call with industry analysts and

investors, in which Defendants Mahoney and Brennan participated, to discuss the Company’s

financial results for the quarter ended June 30, 2020. Defendant Mahoney, in his prepared remarks,

stated, in pertinent part, that:

        “LOTUS Edge continues to see strong utilization within existing accounts while
        new account openings and geographic expansion did slow in the second quarter due
        to COVID impacts and physician training. June and July results with LOTUS Edge
        are encouraging, . . . we expect to get back to our regular cadence of account
        openings in the U.S. and continue our launch in Japan in the second half of ’20.”

(Emphasis added).

        45.     On the same call, Defendant Mahoney stated “current centers are using the [LOTUS

Edge] quite consistently”, and “[s]o we are starting to see the gates open up a bit more in terms of

new account openings with LOTUS . . .”.

        46.     On September 11, 2020, Defendant Fitzgerald sold 77,640 BSX shares at

artificially inflated prices for proceeds of over $3.1 million.

        47.     On September 16, 2020, Defendants Mahoney and Brennan participated in Morgan

Stanley’s virtual Global Healthcare Conference with industry analysts and investors. Defendant

Mahoney, in response to an analyst’s question stated that:




                                                  11
        Case 1:20-cv-12225-DPW Document 1 Filed 12/16/20 Page 12 of 23




       “certainly LOTUS will continue to be an important product for us. It’s a
       significant market, as you know, and even small share gains are significant for us.
       And so LOTUS will continue to be an important growth driver for us, supported
       by our whole platform with ACURATE neo 2…
                                             ***

       “So overall, LOTUS remains a key growth driver for us. And we’re not going to
       give you share estimates, but we’re continuing to invest along those lines. We’re
       starting to do more account openings. The reorder rate for existing users is quite
       high, and we’re slowly being able to penetrate some new accounts with some new
       training. So LOTUS is important for us, but we have other tailwinds to support the
       company.”

(Emphasis added).

       48.     On October 15, 2020, Boston Scientific executives, including Defendant

Fitzgerald, hosted an investor update on the company’s transcatheter cardiovascular therapeutics

business. During his prepared remark, Defendant Fitzgerald made several statements regarding

the LOTUS Edge, stating in pertinent part:

       “And then, of course, in our Structural Heart Valves Group, continuing our LOTUS
       Edge launch in the U.S. and Japan and getting neo2 launched and through our LMR
       in Europe. So I’m really, really excited about our ability to do this, despite the
       challenges with COVID around the globe… Now turning to LOTUS Edge, I’m
       proud to report that we have opened more than 150 accounts in the United States.
       We are just starting to wrap up our limited market release in Japan with the LOTUS
       Edge...”.

(Emphasis added).

       49.     Also on the October 15, 2020 conference call, Defendant Fitzgerald stated the

following in response to an analyst’s question:

       I like what I see in terms of us being now in 150 accounts in the United States. I
       think our launch is – I know our launch is gaining momentum. We’ve got an
       improved version of iSLEEVE that will hit the U.S. for an LMR in November. So
       we’ll – we think that will have sort of an improvement in the ease of use and the
       overall implant experience as well… We continue to iterate the LOTUS Edge
       implant techniques from learnings all over the globe. And I really like what I see
       Sam Conway’s team doing there. So we’re going to continue this. This is now a
       ground game where we are expanding our footprint in the U.S. each month,
       we’re growing actual procedures per center, per month. And I probably don’t
       want to give a point estimate, but we are going to continue to improve our ground


                                                  12
          Case 1:20-cv-12225-DPW Document 1 Filed 12/16/20 Page 13 of 23




         game and then add on things like improved iSLEEVE and continue to make every
         implant and every next case better than the last case.

(Emphasis added).1

         50.     On October 28, 2020, Defendants caused Boston Scientific to disclose the

Company’s financial results for the quarter ended September 30, 2020. During a conference call

with investors and analysts in which Defendants Mahoney and Brennan participated, Defendant

Mahoney stated that “we’re seeing strong results in the sites that are using LOTUS in the U.S.”

and that “Lotus Edge offers predictable control with a platform that may be fully recaptured and

repositioned at any time. We believe both valves offer distinct benefits.” (Emphasis added).

         51.     On November 3, 2020, Defendant Mahoney sold 259,207 shares at artificially

inflated prices for proceeds of over $9 million.

         52.     Defendants’ statements alleged in paragraphs 31-51 contained untrue statements of

material facts or omitted to state material facts necessary in order to make the statements made, in

light of the circumstance under which they were made, not misleading, for the following reasons:

1) that the LOTUS Edge required additional product development work, an enhanced delivery

system, reduced training and case support; 2) the Company was facing increases in both

manufacturing complexity and the investment required for clinical scalability; and 3) as a result of

material manufacturing and product delivery difficulties, the Company’s commercial efforts to

expand LOTUS Edge market share and grow, or scale, product sales and accounts were

unsustainable.

VI.      THE TRUTH BEGINS TO EMERGE

         53.     On November 17, 2020, before the market opened, Defendants caused Boston

Scientific to announce that the Company “initiated a global, voluntary recall of all unused


1
    Sam Conway is the President – Interventional Cardiology Sales at Boston Scientific.

                                                   13
        Case 1:20-cv-12225-DPW Document 1 Filed 12/16/20 Page 14 of 23




inventory of the LOTUS Edge Aortic Valve System due to complexities associated with the

product delivery system.” Further, the Company disclosed that:

       “[g]iven the additional time and investment required to develop and reintroduce an
       enhanced delivery system, the company has chosen to retire the entire LOTUS
       product platform immediately. All related commercial, clinical, research and
       development and manufacturing activities will also cease.” Boston Scientific stated
       that its decision “is expected to result in estimated total pre-tax GAAP charges of
       approximately $225 million to $300 million due to inventory, fixed asset, intangible
       asset and certain other exit charges and approximately $100 million to $150 million
       of these charges will impact the company’s adjusted results.”

       54.     Also on November 17, 2020, on a special conference call to discuss the recall in

which Defendants Mahoney, Fitzgerald, and Brennan participated, Fitzgerald explained:

       “The complexity of the LOTUS Edge delivery system has resulted in the valve’s
       current niche role in the market despite our commercial efforts. Given the additional
       product development work required to reintroduce an enhanced delivery system to
       the market and reduce the training and case support necessary to scale clinical use
       and ensure competitiveness, we’ve made the difficult decision to retire the entire
       LOTUS platform immediately. . . we’ve determined that it’s not prudent to sustain
       the level of investment required for delivery system change and the increasing
       burden of training and case support requirements. In addition, we faced increases
       in both manufacturing complexity and the investment required for clinical
       scalability, which has led us to decide to stop all investments, including all
       commercial, clinical, R&D and manufacturing activities on the LOTUS product
       platform.”

       55.     One analyst questioned the timing of the disclosure of the recall, noting the

opportunities to discuss the issues at the 10/15 conference or 10/28 earnings call, and Defendant

Fitzgerald responded:

       “So I think, -- I’ll put in perspective. So we just rounded the corner right at around
       TCT of a 1-year anniversary of launching in the U.S. [Launch was in Q2 2019].
       We’re going through our annual operating plan process, and we’re really
       challenging -- we’re trying to figure out what’s our global number, what’s our U.S.
       number. And we’re – we have done a really good job of training and retraining
       around the complexities of the delivery system. But we came to the conclusion that
       to scale this, to go from sub-100 accounts today in the United States to hundreds of
       accounts, right, we really were going to struggle in replicating that deep technical,
       clinical support as we scale cases and go 2, 3, 4, 5x without a design enhancement.
       So I think it was the proper thing for us to do to really be our own worst critics after
       the first full year of having LOTUS Edge on the market and commercialized in the


                                                 14
        Case 1:20-cv-12225-DPW Document 1 Filed 12/16/20 Page 15 of 23




       U.S. And it became very apparent that without a design enhancement, that our
       program wasn’t scalable and that LOTUS would ultimately remain as a niche
       device in a pretty expensive space to operate. So let me pull up there, Chris. Maybe
       that was – that’s not it.”

       56.     On November 17, 2020, Boston Scientific shares declined from a closing price of

November 16, 2020 of $38.03 per share, to close at $35.07 per share, a decline of $2.96 per share

or approximately 8%, on heavier than usual volume.

       57.     Analyst reports issued after the truth about the LOTUS Edge emerged confirmed

the negative effect that Defendants’ false and misleading statements, and the subsequent

announcement that the LOTUS Edge would be recalled, had on Boston Scientific stock.

       58.     For example, on November 17, 2020, BITG released an analyst report which

discussed the Company’s recall of the LOTUS Edge and the impact it would have on Boston

Scientific stock (the “BITG Report”). The BITG Report states, in pertinent part, that “[T]his

decision comes just a month after BSX expressed confidence in its dual-valve TAVR strategy at

the Transcatheter Cardiovascular Therapeutics medical meeting . . . .”

       59.     On the same day, Canaccord Genuity released its own analyst report regarding the

Company’s recall of the LOTUS Edge (the “Canaccord Report”). The Canaccord Report discusses

the long term effects of the recall, stating in pertinent part, “Long term impacts – US TAVR gap

until 2024: The immediate consequence of this decision is that Boston [Scientific] will no longer

have a TAVR platform in the US until 2024E.”

       60.     Raymond James likewise released its own analyst report in reaction to the news

that the Company decided to recall the LOTUS Edge (the “Raymond James Report”). The

Raymond James Report discusses the impact the decision has on investors’ confidence in the

Company’s management, stating that “The discontinuation of LOTUS is a credibility ding to

management, which will weigh on the stock.”



                                               15
        Case 1:20-cv-12225-DPW Document 1 Filed 12/16/20 Page 16 of 23




       61.     Cowen and Company also released an analyst report on November 17, 2020, in

reaction to Boston Scientific’s decision to recall the LOTUS Edge (the “Cowen Report”). The

Cowen Report focused on the impact the Company’s decision had on its stock as well as the impact

the decision will likely have on the Company’s position in the TAVR market. The Cowen Report

states, in pertinent part, that “BSX shares are down 9% following today’s news that Lotus will be

discontinued. The decline erases nearly $5B in market cap for a product that we expected to

generate $150M in sales next year…” The Cowen Report also stated that “[T]he discontinuation

of Lotus creates a near-term hole in BSX’s U.S. TAVR initiatives.”

       62.     Another analyst report, released by Morgan Stanley on November 17, 2020, also

focused on the impact Boston Scientific’s decision is likely to have on its TAVR market share (the

“Morgan Stanley Report”). The Morgan Stanley Report stated that “Edwards and Medtronic

benefit equally from the recall… Medtronic takes ~2/3 of share while Edwards takes ~1/3 given

the perception Lotus was a greater risk for Medtronic than Edwards.”

       63.     Finally, Piper Sandler released its own analyst report in reaction to the news that

Boston Scientific would be recalling the LOTUS Edge (the “Piper Report”). The Piper Report

discussed the surprise of the announcement as well as the impact it is likely to have on the TAVR

market. The Piper Report states, in pertinent part, that:

       “The announcement no doubt comes as a big surprise as LOTUS was once billed
       as a primary growth driver for BSX’s Interventional Cardiology business.” The
       Piper Report also stated that “We suspect BSX will be able to recoup some of its
       Lotus Edge business with its Acurate Ne02 platform in Europe. However, we think
       this amount will likely be relatively small and with the lack of an alternative product
       in the U.S. likely until the 2024 timeframe – this creates a multi-year product gap
       for the company in the domestic TAVR market… We think both EW and MDT
       should benefit here.”




                                                 16
        Case 1:20-cv-12225-DPW Document 1 Filed 12/16/20 Page 17 of 23




VII.   ADDITIONAL SCIENTER ALLEGATIONS

       64.        As alleged herein, Defendants acted with scienter in that Defendants knew that the

public documents and statements issued or disseminated in the name of the Company were

materially false and misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated or acquiesced

in the issuance or dissemination of such statements or documents as primary violations of the

federal securities laws. As set forth elsewhere herein in detail, the Individual Defendants, by virtue

of their receipt of information reflecting the true facts regarding Boston Scientific, their control

over, and/or receipt and/or modification of Boston Scientific’s allegedly materially misleading

misstatements and/or their associations with the Company which made them privy to confidential

proprietary information concerning Boston Scientific, participated in the fraudulent scheme

alleged herein.

       65.        Defendants knew or recklessly disregarded the falsity and misleading nature of the

information which they caused to be disseminated to the investing public. The ongoing fraudulent

scheme described in this complaint could not have been perpetrated without the knowledge and

complicity of the personnel at the highest level of the Company, including the Individual

Defendants.

       66.        Defendants had the motive and opportunity to perpetrate the fraudulent scheme and

course of business described herein because the Individual Defendants were senior officers of

Boston Scientific, issued statements and press releases on behalf of Boston Scientific and had the

opportunity to commit the fraud alleged herein.

       67.        Defendants were motivated to conceal the fraud alleged herein in order to inflate

the price of Boston Scientific’s shares, which harmed purchasers and others that transacted in

Boston Scientific’s shares at inflated prices following the Defendants’ issuance of false and

                                                  17
         Case 1:20-cv-12225-DPW Document 1 Filed 12/16/20 Page 18 of 23




misleading statements. As the truth was revealed, the artificial inflation in the share price was

removed.

        68.     Additionally, during the Class Period Defendants Mahoney, Fitzgerald, and

Brennan sold shares of Boston Scientific at artificially inflated prices for profits of over $9 million,

$8 million and $1 million respectively.

VIII. LOSS CAUSATION/ECONOMIC LOSS

        69.     During the Class Period, as detailed herein, Defendants engaged in a scheme to

deceive the market and a course of conduct that artificially inflated the price of Boston Scientific

securities and operated as a fraud or deceit on Class Period purchasers of Boston Scientific

securities.

        70.     Later, however, when Defendants’ prior misrepresentations were disclosed and

became apparent to the market, the price of Boston Scientific’s securities fell precipitously as the

prior artificial inflation came out of Boston Scientific’s share price.

        71.     As a result of their transactions in Boston Scientific securities during the Class

Period, Plaintiff and other members of the Class suffered economic loss, i.e., damages under the

federal securities laws.

        72.     As a direct result of the public revelations regarding the truth about the condition

of Boston Scientific’s business and the negative adverse factors that had been impacting Boston

Scientific’s business during the Class Period, the price of Boston Scientific’s securities materially

declined. This drop removed the inflation from Boston Scientific’s share price, causing real

economic loss to investors who transacted in Boston Scientific securities during the Class Period.

        73.     The decline in the price of Boston Scientific securities was a direct result of the

nature and extent of Defendants’ fraud finally being revealed to investors and the market. The

timing and magnitude of the artificial inflation and the subsequent decline in the price of Boston

                                                  18
        Case 1:20-cv-12225-DPW Document 1 Filed 12/16/20 Page 19 of 23




Scientific securities negates any inference that the loss suffered by Plaintiff and other Class

members was caused by changed market conditions, macroeconomic or industry factors, or

Company-specific facts unrelated to the Defendants’ fraudulent conduct.

IX.    FRAUD-ON-THE-MARKET DOCTRINE

       74.     At all relevant times, the market for Boston Scientific’s securities was an efficient

market for the following reasons, among others:

               (a)     The Company’s common stock met the requirements for public listing and

was listed and actively traded on the NYSE, a highly efficient market;

               (b)     As a regulated issuer, the Company filed periodic public reports with the

SEC; and

               (c)     The Company regularly issued press releases which were carried by

national news wires. Each of these releases was publicly available and entered the public

marketplace.

       75.     As a result, the market for the Company’s publicly traded securities promptly

digested current information with respect to Boston Scientific from all publicly available sources

and reflected such information in the price of the Company’s securities.               Under these

circumstances, all purchasers of the Company’s publicly traded securities during the Class Period

suffered similar injury through their purchase of the publicly traded securities of Boston Scientific

at artificially inflated prices and a presumption of reliance applies.

X.     NO SAFE HARBOR

       76.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this complaint.

Many of the specific statements pleaded herein were not identified as “forward-looking

statements” when made. To the extent there were any forward-looking statements, there were no

                                                  19
         Case 1:20-cv-12225-DPW Document 1 Filed 12/16/20 Page 20 of 23




meaningful cautionary statements identifying important factors that could cause actual results to

differ materially from those in the purportedly forward-looking statements. Alternatively, to the

extent that the statutory safe harbor does apply to any forward-looking statements pleaded herein,

Defendants are liable for those false forward-looking statements because at the time each of those

forward-looking statements was made, the particular speaker knew that the particular forward-

looking statement was false, and/or the forward-looking statement was authorized and/or approved

by Mahoney, Fitzgerald, and Brennan who knew that those statements were false when made.

XI.     CLAIMS FOR RELIEF

                                              Count I

                       For Violation of Section 10(b) of the Exchange Act
                            And Rule 10b-5 Against All Defendants

        77.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        78.     During the Class Period, Defendants disseminated or approved the false statements

specified above, which they knew or recklessly disregarded were materially false and misleading

in that they contained material misrepresentations and failed to disclose material facts necessary

in order to make the statements made, in light of the circumstances under which they were made,

not misleading.

        79.     Defendants violated Section 10(b) of the 1934 Act and Rule 10b-5 in that they:

                (a)    Employed devices, schemes and artifices to defraud;

                (b)    Made untrue statements of material facts or omitted to state material facts

necessary in order to make statements made, in light of the circumstances under which they were

made not misleading; or




                                                 20
         Case 1:20-cv-12225-DPW Document 1 Filed 12/16/20 Page 21 of 23




                (c)     Engaged in acts, practices, and a course of business that operated as a fraud

or deceit upon Plaintiff and others similarly situated in connection with their purchases of Boston

Scientific’s publicly traded securities during the Class Period.

        80.     Plaintiff and the Class have suffered damages in that, in reliance on the integrity of

the market, they paid artificially inflated prices for Boston Scientific’s publicly traded securities.

Plaintiff and the Class would not have transacted in Boston Scientific’s securities at the prices they

paid, or at all, if they had been aware that the market prices had been artificially and falsely inflated

and manipulated by Defendants’ misleading statements.

        81.     As a direct and proximate result of these Defendants’ wrongful conduct, Plaintiff

and the other members of the Class suffered damages in connection with their purchases and/or

sales of Boston Scientific’s securities during the Class Period.

                                              COUNT II

                       For Violation of Section 20(a) of the Exchange Act
                              Against the Individual Defendants

        82.     Plaintiff repeats and re-alleges each and every allegation contained above as if full

set forth herein.

        83.     The Individual Defendants acted as controlling persons of Boston Scientific within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

position, and their ownership and contractual rights, participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the statements filed by the Company with the

SEC or disseminated to the investing public, the Individual Defendants had the power to influence

and control and did influence and control, directly or indirectly, the decision-making of the

Company, including the content and dissemination of the various statements that Plaintiff alleges

are false and misleading. The Individual Defendants were provided with or had unlimited access



                                                   21
        Case 1:20-cv-12225-DPW Document 1 Filed 12/16/20 Page 22 of 23




to copies of the Company’s reports, press releases, public filings and other statements alleged by

Plaintiff to be misleading prior to and/or shortly after these statements were issued and had the

ability to prevent the issuance of the statements or cause the statements to be corrected.

       84.      In particular, the Individual Defendants had direct and supervisory involvement in

the day-to-day operations of the Company and, therefore, are presumed to have had the power to

control or influence the representations giving rise to the securities violations as alleged herein,

and exercised the same.

       85.      As set forth above, Boston Scientific, and the Individual Defendants each violated

Section 10(b) and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue

of their position as controlling persons, Mahoney, Fitzgerald, and Brennan are liable pursuant to

Section 20(a) of the Exchange Act. As a direct and proximate result of Boston Scientific’s and the

Individual Defendants wrongful conduct, Plaintiff and other members of the Class suffered

damages in connection with their purchases and/or sales of the Company’s securities during the

Class Period.

XII.   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment as follows:

       A.       Declaring this action to be a proper class action pursuant to Rule 23(a) and Rule

23(b)(3) of the Federal Rules of Civil Procedure on behalf of the Class as defined herein;

       B.       Awarding damages, including interest; awarding reasonable costs, including

attorneys’ fees; and

       C.       Awarding such equitable/injunctive relief as the Court may deem proper.

XIII. JURY DEMAND

       Plaintiff demands a trial by jury.




                                                22
      Case 1:20-cv-12225-DPW Document 1 Filed 12/16/20 Page 23 of 23




Dated: December 16, 2020      By: /s/ Jeffrey C. Block
                              Jeffrey C. Block (BBO #600747)
                              BLOCK & LEVITON LLP
                              260 Franklin Street, Suite 1860
                              Boston, MA 02110
                              Tel: (617) 398-5600
                              Fax: (617) 507-6020
                              Email: jeff@blockleviton.com

                              KAPLAN FOX & KILSHEIMER LLP
                              Jeffrey P. Campisi
                              850 Third Avenue, 14th Floor
                              New York, NY 10022
                              Tel: (212) 687-1980
                              Fax: (212) 687-7714
                              Email: jcampisi@kaplanfox.com

                              Counsel for Plaintiff Mariano Errichiello




                                     23
